Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Election/Restriction

The Examiner acknowledges receipt of Applicant’s response to the restriction requirement filed on October 8, 2020. Applicant elected with traverse a solid fungicide; chlorothalonil as the fungicide; vegetable as the seed species; seeds as the agricultural product; and Fusarium species as the fungus. 
Applicant traversed on the grounds that the claims are linked by a single inventive concept. In particular, they are directed to solvatable and shapeless matrices to control the stability and activity of immobilized, highly-active biocidal enzyme systems with the addition of synergistic chemical antibiotics.  However, the Examiner is not persuaded by Applicant’s argument because the species are independent or distinct because due to significant variation in the claimed the fungicide, seed, agricultural product, fungus, and composition., a comprehensive search of any one organic material would not necessary be a coextensive search for any one or more of the other the 

 Thus, based on the abovementioned rationale, the election restriction requirement as set forth in the instant application is proper.
For these reasons, the restriction requirement is maintained and hereby expressly made final. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).

Status of Claims
	Claims 1-4,9,11-18,20-37,39-42,44 and 45 are pending in the application. Claims 4,23-34, and 44 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 5-8, 10,19,38,43, and 46-73 have been cancelled.    Thus, claims 1-3, 9, 11-18, 20-22, 35-37, 39-42 and 45 have been examined to the extent they read on the elected subject matter of record.


Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 02/12/2019 is a national stage entry of PCT/US2017/045655 with an international filing date of 08/06/2017.   PCT/US2017/045655 claims priority from US Provisional Application 62374836, filed 08/13/2016 and claims priority from US Provisional Application 62511331, filed 05/25/2017. 
.
Information Disclosure Statement
The eleven (11) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 
 It should be noted that while the examiner has initialed a number of references in Applicants’ lengthy IDS, their particular relevance to the patentability of the claimed invention could not be determined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


  Claim 37 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 37 recites the limitation " wherein said second component is further subjected to spray drying, freeze drying, drum drying, pulse combustion drying, or rotary seed coating." in lines 1 and.  There is insufficient antecedent basis for this limitation in the claim.    Specifically, claim 37 depends on claim 35.  Claim 37 recites the limitation “wherein said second component”.  However, claim 35 does not disclose a “second component” limitation.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3,9,11-18,20-22,35-37,39-42 and 45 are rejected under 35 USC 103 as being obvious over Zhou et al. (US PG Publication 2006/0289354 A1) in view of Corgie et al. (US PG Publication 2015/0252352 A1) and Mitter et al. (WO2015/100432 A2, cited by Applicant in the IDS filed December 5, 2019).

Applicant’s Invention



   Applicant claims a solid fungicidal composition, comprising; a) a polymeric solvatable matrix formulated with  self- assembled mesoporous aggregates of magnetic nanoparticles comprising a hydrogen peroxide producing enzyme and a free radical producing enzyme; b) a component having a first substrate for said hydrogen peroxide producing enzyme and a second substrate for said free radical producing enzyme; and c) a chemical fungicide; wherein said composition is essentially inactive, wherein exposure of said first and second components to hydration or oxygen activates said composition and results in said substrate for said hydrogen peroxide producing enzyme being oxidized into hydrogen peroxide, wherein said hydrogen peroxide acts as a substrate for said free radical producing enzyme, and wherein said free radicals are produced having fungicidal activities.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

Zhou et al. teach an all-solid composition that contains at least a solid mixture of lactoperoxidase (free-radical producing enzyme of the instant claims), ammonium bromide (substrate for free radical producing enzyme), and an enzyme substrate, such as glucose, of an enzyme peroxide generating system in one water-soluble container, and a solid peroxide-generating enzyme, such as glucose oxidase, in another water-soluble container.  Alternatively, the all-solid composition in the first-mentioned water-soluble container may be a solid mixture of lactoperoxidase, potassium iodide, and the enzyme substrate or a solid mixture of lactoperoxidase, sodium bromide, ammonium sulfate, and the enzyme substrate.  In a further of the present invention, a potent antimicrobial solution may be formed by dissolving all the solids in the above two water-soluble containers in a desirable amount of water ([0019]).  Zhou et al. teach that the method of the invention may also be applied to control the growth of microorganisms on various substrates, including, but not limited to, surface coatings, metals, polymeric materials, natural substrates (e.g., stone), masonry, concrete, wood, paint, seeds, plants, animal hides, plastics, cosmetics, personal care products, pharmaceutical preparations, and other industrial materials ([0020 and 0076]). The composition can also be useful in agrochemical formulations for the purpose of protecting seeds or crops against microbial spoilage ([0036]).  Zhou et al. disclose that “controlling” the growth of at least one microorganism maintains the microorganism population at a desired level, reduces the population to a desired level (even to undetectable limits, e.g. zero population), and/or inhibits the growth of microorganism ([0041]). Examples of these microorganisms include fungi, bacteria, algae, and mixtures thereof ([0042]).
  With regards to the limitation of instant claims 1,3, and 42 wherein Applicant claims the use of a chemical fungicide, specifically chlorothalonil  and a method of protecting the agricultural product from a Fusarium species pathogen, Zhou et al. teach that additional chemicals, such as insecticides, may be added to the preparations depending upon the intended use of the preparation (para.0065) and that the composition is useful for agrochemical formulations (agricultural product) for the purpose of protecting seeds or crops against microbial spoilage (para.0036, 0039).Zhou discloses that “controlling” 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
   One difference between the invention of the instant application and that of Zhou et al. is that Zhou et al. do not expressly teach  a polymeric solvatable matrix formulated with first component having self- assembled mesoporous aggregates of magnetic nanoparticles wherein mesoporous aggregates of magnetic nanoparticles have a magnetic nanoparticle size distribution in which at least 90% of magnetic nanoparticles have a size of at least about 3 nm and up to about 30 nm, and an aggregated particle size distribution in which at least about 90% of said mesoporous aggregates of magnetic nanoparticles have a size of at least about 10 nm and up to 500 nm and have an iron oxide composition as well as methods of formulating the claimed composition .  However, Corgie et al. teach a hierarchical catalyst composition comprising a continuous or particulate macroporous scaffold in which is incorporated mesoporous aggregates of magnetic nanoparticles, wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles and methods for synthesizing the hierarchical catalyst composition (abstract).   Typically, the primary and/or 
range of primary or aggregate sizes can constitute a major or minor proportion of the total range of primary or aggregate sizes.  For example, in some embodiments, a particular range of primary particle sizes (for example, at least 1, 2, 3, 5, or 10 nm and up to 15, 20, 25, 30, 35, 40, 45, or 50 nm) or a particular range of aggregate particle sizes (for example, at least 5, 10, 15, or 20 nm and up to 50, 100, 150, 200, 250, or 300 nm) constitutes at least or above 50%, 60%, 70%, 80%, 90%, 95%, 98%, 99%, or 100% of the total range of primary particle sizes.  In other embodiments, a particular range of primary particle sizes (for example, less than 1, 2, 3, 5, or 10 nm, or above 15, 20, 
25, 30, 35, 40, 45, or 50 nm) or a particular range of aggregate particle sizes 
(for example, less than 20, 10, or 5 nm, or above 25, 50, 100, 150, 200, 250, 
or 300 nm) constitutes no more than or less than 50%, 40%, 30%, 20%, 10%, 5%, 
2%, 1%, 0.5%, or 0.1% of the total range of primary particle sizes ([0036-0037]).  In some embodiments, the magnetic nanoparticles are or include a zerovalent metallic portion that is magnetic.  Some examples of such zerovalent metals include cobalt, nickel, and iron, and their mixtures and alloys.  In other embodiments, the magnetic nanoparticles are or include an oxide of a magnetic metal, such as an oxide of cobalt, nickel, or iron, or a mixture thereof ([0038-0039]).  In one embodiment, the continuous macroporous scaffold (or precursor thereof) has a polymeric composition. Some examples of synthetic organic polymers include biopolymers such as polysaccharides (e.g., cellulose, hemicellulose, xylan, chitosan, inulin, dextran, agarose, and alginic acid), polylactic acid, and polyglycolic acid ([0046]). Corgie discloses mesoporous 

    A second difference between the invention of the instant application and that of Zhou et al. is that Zhou et al. do not expressly teach the inclusion of a chemical antibiotic as well as the seed being a vegetable seed.  However, Mitter discloses that streptomycin, vancomycin, and ampicillin are known to be used on plant seeds to remove endogenous microbes (pg.97, para.5 to pg.98, para.2). Mitter discloses that commercial seeds are known to be treated on the surface to contain a seed coating composition in order to reduce yield losses during cultivation and to enhance the agronomic and nutritional value of the product (pg.100, para.1). Mitter discloses that seed coating compositions comprising a control agent which has antibacterial 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


    Zhou discloses an all-solid composition for killing, preventing, or inhibiting the growth of microorganisms comprising a solid mixture of lactoperoxidase, ammonium bromide, glucose oxidase, and glucose. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zhou and Corgie and incorporate Corgie’s self-assembled mesoporous aggregates of magnetic nanoparticles into Zhou’s composition by adsorbing Zhou’s lactoperoxidase and glucose oxidase onto Corgie’s magnetic nanoparticles that form the mesoporous aggregates. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage disclosed by Corgie, such as having enhanced enzymatic activity and faster turnover and lower inhibition of the enzymes, thus enhancing the antimicrobial activity of the aforementioned enzymes in Zhou’s composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Zhou and Corgie disclose using the aforementioned enzymes in controlling the growth of microorganisms, and Corgie discloses that their disclosed BNCs can be used as an improved enzymatic agent where other such agents are currently used. 




  Zhou discloses that their composition may further include additional chemicals depending on the intended use of the preparation. As discussed above, the combined teachings of Zhou, Corgie, and Mitter are directed to an antibacterial seed coating. In light of Mitter’s disclosure that antibacterial agents such as streptomycin are known to be used to remove endogenous microbes on plant seeds and known to be used in seed coatings, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Zhou, Corgie, and Mitter and further include an additional antibacterial agent such as streptomycin into the antibacterial seed coating of the combined teachings of Zhou, Corgie, and Mitter discussed above. One of ordinary skill in the art would have been motivated to do so in order to widen the scope of bacteria controlled by the composition of the combined teachings of the prior art references. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zhou discloses that additional chemicals may be used with their antimicrobial composition, and Mitter discloses that antibacterial agents such as streptomycin is known to be used on plant seeds. Furthermore, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.

    	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617